Citation Nr: 0719748	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  00-18 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1971.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran's appeal was previously before the Board in 
February 2005, at which time the Board granted reopening of 
the claim for entitlement to service connection for hepatitis 
C and remanded the case for further action by the originating 
agency.  The case has been returned to the Board for further 
appellate action.


FINDING OF FACT

Hepatitis C is etiologically related to the veteran's 
military service.


CONCLUSION OF LAW

Hepatitis C was incurred in active service.  38 U.S.C.A. §§ 
1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The Board has found the evidence currently of record to be 
sufficient to establish the veteran's entitlement to service 
connection for hepatitis C.  Therefore, no further 
development of the record is required with respect to this 
matter.  

Although the record reflects that the veteran has not been 
provided VCAA notice with respect to the initial-disability-
rating and effective-date elements of the claim, those 
matters are not currently before the Board and the RO will 
have the opportunity to provide the required notice before 
deciding those matters.

Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.     

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

The veteran contends that he incurred hepatitis C during 
service when he was exposed to blood while performing his 
duties as a military policeman (MP), specifically, when he 
broke up fights in bars and handled dead bodies.  The veteran 
also argues that he was exposed to hepatitis C during service 
when he received inoculations with jet injectors.  Personnel 
records show that the veteran served with the 1st Military 
Police Company in Vietnam.  The March 1970 historical report 
of the veteran's unit shows that MP's duties included 
maintaining discipline and law and order within their 
division's area of operation.  Service medical reports 
contain no evidence of hepatitis C and the report of 
examination for separation in June 1971 shows that no 
pertinent abnormality was found upon clinical examination.  

The post-service medical evidence of record shows that the 
veteran was diagnosed with hepatitis C in April 1992 when he 
tested positive for the hepatitis C antibody.  In December 
1992 he underwent a liver transplant for liver disease 
secondary to alcohol consumption and hepatitis C.  In an 
October 2000 letter to VA, the veteran's private physician, 
S.N., stated that it was at least as likely as not that the 
veteran was infected with the hepatitis C virus during his 
military service through his contact with injured persons and 
his receiving pneumatic injections.  

Similarly, a January 2006 VA examiner concluded that it was 
at least as likely as not that the veteran's hepatitis C was 
related to his military service following an examination of 
the veteran and review of both claims folders.  The examiner 
stated that the veteran provided a history of blood exposure 
during service in connection with his duties as an MP and 
through jet injections and that his only other reported risk 
factor for obtaining hepatitis C was multiple sexual 
partners.  While sexual transmission of hepatitis C is 
possible, the examiner noted that it is uncommon.  

The Board finds that the balance of the evidence supports the 
veteran's claim for service connection.  In this regard, the 
Board notes that while the record contains two medical 
opinion in support of the veteran's claim, the October 2000 
opinion of S.N. is not very probative.  There is no evidence 
that S.N. reviewed the veteran's service medical records or 
any other evidence that would allow her to form an opinion on 
an independent basis.  The Board is not required to accept 
doctors' opinions that are based upon the veteran's 
recitation of medical history.  Godfrey v. Brown, 8 Vet. App. 
113 (1995), see also Owens v. Brown, 7 Vet. App. 429 (1995).  
In contrast, the opinion of the January 2006 VA examiner is 
very probative as it was based on a complete review of the 
record and the examiner adequately supported her findings.  
The Board also notes that while the veteran's service medical 
records do not show treatment or a diagnosis for hepatitis C, 
his personnel records do show that he served as an MP in 
Vietnam.  They also provide some corroboration for the 
veteran's reported history of exposure to injured persons as 
his duties included maintaining discipline and law and order.  
In addition, the record contains a proper medical opinion 
linking the veteran's hepatitis C to his active duty service.  
The Board finds that the evidence supportive of this claim is 
at least in equipoise with that against the claim and 
therefore concludes that the veteran's hepatitis C was 
incurred during active duty.  Accordingly, service connection 
is warranted for the veteran's hepatitis C.


ORDER

Entitlement to service connection for hepatitis C is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


